At a Court of Vice Admiralty, held at Newport, In the Colony of Rhode Island, on the 8th day of March A. D 1746.
The Honb Wm Strengthfield Esqr Dep: Judge Present.
A Petition was preferred to the Court And the Evidence of Rob: Harrison was taken.
Dedimus was sent by his Honr the Dep: Judge To the Judge of the Admiralty in Philadelphia for taking of Evidences. At the request of the plaintiff the Court was adjourned untill the 28th Instant. And opened Accordingly. And Adjourned untill Saturday the iotb day of May Next at 100 the Clock A. M. And opened Accordingly. The Libel with the Citation *340were read in Court. A Plea was made by the Defendant to the Jurisdiction of the Court. A Motion was made by the Plaintiff for further time, And his Honr the Dep: Judge, ordered the Court to be held at 3 ó the Clock P. M. And the Appellant not thinking the time Sufficient, with Drew their Libel And his Honr ordered the Plaintiff to pay Cost of Court and the Court was adjoud untill further notice